                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              BUTTE DIVISION


GINA JAEGER, INDIVIDUALLY,                     Case No. CV-16-30 -BU-SEH
AND AS PERSONAL
REPRESENTATIVE OF THE                         JUDGMENT IN A CIVIL CASE
ESTATE OF HER SISTER
CHARLENE HILL,

                     Plaintiff,

  vs.

PEAK MEDICAL MONTANA
OPERATIONS, LLC,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED Pursuant to Order (Doc. 125),
 Judgment is entered in favor of the Defendant.

        Dated this 20th day of August 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
